Citation Nr: 0924695	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for blindness of both eyes due to cataract surgery for the 
left eye. 




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1944 to January 1945 and from May 1945 to December 1946.

This appeal to the Board of Veteran's Appeals (Board) is from 
a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested a hearing at the RO before a 
Veterans Law Judge of the Board (Travel Board hearing), but 
subsequently withdrew this request in writing in October 
2008.  See 38 C.F.R. § 20.704(e) (2008).  He then filed a 
motion to advance his appeal on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008) and 38 U.S.C.A. § 7107(a)(2) 
(West 2002), which the Board granted.

The Veteran has recently submitted additional evidence since 
the RO issued a statement of the case (SOC) in May 2008.  But 
he waived his right to have the RO initially consider this 
additional evidence, preferring instead for the Board to 
consider it in the first instance.  See 38 C.F.R. §§ 19.31, 
20.800, 20.1304(c) (2008).


FINDING OF FACT

The cataract surgery on the Veteran's left eye on August 2, 
2005, was not performed by a VA employee and did not occur in 
a VA facility over which the Secretary of VA has jurisdiction 
in accordance with the provisions of 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for 
blindness of both eyes due to cataract surgery on the left 
eye.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he is entitled to § 1151 compensation 
because he became blind in both eyes as a result of cataract 
surgery performed on his left eye on August 2, 2005, at the 
Shands Jacksonville Medical Center (SJMC), a private hospital 
under contract with VA.  He believes the proximate cause of 
his blindness is the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the medical professionals who performed 
that cataract surgery.  And since he believes that SJMC is 
what amounts to a de facto VA hospital, he believes VA is 
responsible for his additional disability following that 
procedure.  

Under the provisions of 38 U.S.C.A. § 1151, compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  Id. 



Additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  And 
under (2)...compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
Veteran or, in appropriate cases, the Veteran's 
representative.  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3)

The provisions of 38 C.F.R. § 3.361(e) clarify, with respect 
to Department employees and facilities, that a Department 
employee is an individual (i) who is appointed by the 
Department in the civil service under title 38, United States 
Code, or title 5, United States Code, as an employee as 
defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing 
hospital care, medical or surgical treatment, or examinations 
under authority of law; and (iii) whose day-to-day activities 
are subject to supervision by the Secretary of VA.  A 
Department facility is a facility over which the Secretary of 
VA has direct jurisdiction.

In addition, 38 C.F.R. § 3.361(f) explains activities that 
are not hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility within the meaning of 38 U.S.C. § 
1151(a).  This includes (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; and (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

In this particular case at hand, the record shows that on 
August 2, 2005, the Veteran underwent cataract extraction, 
phakoemulsification, lens implant, and possible pars plana 
virectomy and an endolaser for a complicated cataract in his 
left eye.  The surgery was performed at SJMC, a private 
(i.e., non-VA) facility under contract with VA.  Subsequent 
records show that a problem occurred during that procedure 
which resulted in decreased visual acuity of 20/400 in the 
Veteran's left eye.  

The Veteran's claim fails under 38 U.S.C.A. § 1151, as a 
matter of law, because the cataract surgery at issue was 
performed at a non-VA facility by non-VA employees.  The 
Board acknowledges that SJMC performed the cataract surgery 
under contract with VA.  But it is equally important for the 
Veteran to understand that VA regulation specifically 
excludes hospital care or medical services furnished by 
contract.  See 38 U.S.C.A. § 8153. 38 C.F.R. § 3.361(f).  It 
is therefore clear that the cataract surgery performed at 
SJMC does not meet the requirements under § 1151 that such 
medical services be provided by a Department facility.  
Furthermore, there is no indication the surgeon who performed 
the cataract surgery at issue was under the direct ("day-to-
day") jurisdiction of VA supervisors.  38 C.F.R. § 3.361(e).

The Veteran argues that SJMC, for all intents and purposes, 
is really a VA facility, but no evidence confirms this 
assertion.  Indeed, the record indicates that SJMC is an 
academic medical center affiliated with the University of 
Florida.  In support of his argument, the Veteran submitted 
insurance records showing that Blue Cross -Blue Shield paid 
VA directly instead of SJMC.  But applicable laws and 
regulations clearly establish that the private facility, 
SJMC, which performed the Veteran's left eye cataract surgery 
on August 2, 2005, is not considered under the direct 
jurisdiction of the Secretary of VA, regardless of who 
received the payment in question.  Accordingly, any 
additional eye disability is ineligible for § 1151 
compensation as a matter of law.  And for this reason, and 
this reason alone, the Board need not resolve the issue of 
whether any decreased visual acuity the Veteran may have was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of SJMC since this is a non-VA facility.  See 38 U.S.C.A. §§ 
1151, 1701(3)(A).

As an aside, the provisions of § 1151 are limited to the 
results of medical treatment, not all injuries that occurred 
on VA property.  In this regard, the Board points out the VA 
General Counsel issued a precedential opinion finding that § 
1151 authorizes compensation only for disability resulting 
from the treatment or examination itself at a VA facility, 
and not for disability due to such intervening causes as a 
sexual assault or another intentional tort; remedies for such 
acts are beyond the scope of § 1151. VAOPGCPREC 1-99 (Feb. 
16, 1999).

In arriving at this conclusion, the General Counsel found 
that sexual assault would not constitute medical treatment, 
unless otherwise found to be within the ordinary meaning of 
treatment or examination.

The Court also has held that § 1151 does not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are a result of actions by the 
claimant, i.e., applying for or seeking hospitalization, 
treatment, or examination, but that are not the result of 
actions by VA in performing treatment or examination.  See 
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  
Additionally, the VA General Counsel has held that § 1151 
does not cover injuries that were merely incurred during or 
coincident with hospitalization but not as a result of 
hospitalization. VAOPGCPREC 7-97 (Jan. 29, 1997).

Having said all of this, the Board understands and 
appreciates the Veteran's contentions regarding the quality 
of medical care he received at SJMC.  But there is simply no 
legal basis to grant his claim.  Therefore, his § 1151 claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  And since the claim is being 
denied as a matter of law, the duty-to-notify-and-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable.  See 38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b)(1).  VA must refrain from 
providing assistance in obtaining evidence when the 
appellant, as in this case, is ineligible for the benefit 
sought "because of [ ] lack of legal entitlement."  38 C.F.R. 
§ 3.159(d).  See also VAOPGCPREC 5-2004; Mason v. Principi, 
16 Vet. App. 129 (2002).




ORDER

The claim for § 1151 compensation for blindness of both eyes 
due to cataract surgery on the left eye is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


